Citation Nr: 0429139	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling. 

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

In a December 2002 Board decision, the Board denied 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD as well as TDIU.  The veteran thereafter appealed 
these issues to the Court of Appeal for Veterans Claims 
(Court).  For reasons which are not apparent on the record, 
while the veteran's appeal as to those issues was pending at 
the Board and later the Court, the veteran submitted and 
pursued identical claims of entitlement to an increased 
rating for PTSD and for TDIU, as well as for an increased 
rating for service-connected bilateral hearing loss.  A March 
2003 RO rating decision denied these claims.  Thereafter, the 
veteran perfected an appeal as to the evaluations assigned to 
his PTSD and bilateral hearing loss disability as well as the 
denial of his TDIU claim.  

On August 3, 2004, the Board granted an increased rating, to 
10 percent, for the veteran's bilateral hearing loss 
disability.  The Board's decision as to that issue is final.  
See 38 C.F.R. § 20.1100 (2004).   The Board deferred action 
on the issues of entitlement to an increased evaluation for 
PTSD and entitlement to TDIU because those matters had not 
been resolved by the Court.  

On August 13, 2004, the Court entered a Memorandum Decision 
affirming the December 2002 Board decision denying an initial 
evaluation in excess of 50 percent for PTSD and entitlement 
to a TDIU.  Therefore, at this time, the Board will address 
the veteran's latest appeal as to those issues.  



As indicated in the Introduction of the Board's August 2004 
decision, an October 1986 rating decision denied entitlement 
to service connection for rheumatic fever and a head injury.  
In an April 2002 communication, the veteran appeared to have 
submitted an application to reopen these claims.  In April 
2002 and July 2002, the RO sent letters to the veteran 
concerning the claims.  These matters have not been developed 
for appellate purposes, and they are again referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and to the extent practicable 
obtained and developed evidence necessary for an equitable 
disposition of the claims decided herein.

2. The veteran failed, without good cause, to report for or 
to undergo VA examinations which were necessary to evaluate 
his service-connected PTSD and to determine whether 
entitlement to a TDIU rating was warranted.

3.  There is insufficient evidence upon which to render an 
informed decision as to the issues of entitlement to an 
increased rating for the veteran's service-connected PTSD and 
his entitlement to TDIU, and the veteran has thwarted VA's 
attempts to assist him in developing his claim. 



CONCLUSIONS OF LAW

1. The claim of entitlement to an increased disability rating 
for PTSD is denied based on the veteran's failure to report 
for and refusal to undergo a scheduled VA examination.  38 
C.F.R. § 3.655 (2004).

2.  The claim of entitlement to TDIU is denied based on the 
veteran's failure to report for and refusal to undergo a 
scheduled VA examination.  38 C.F.R. § 3.655 (2004).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for service-connected PTSD, as well as TDIU.  As noted 
in the Introduction, on August 13, 2004, approximately two 
months ago, the Court entered a Memorandum Decision affirming 
a December 2002 Board decision which denied the veteran's 
claim as to the same two issues.  Inexplicably, while that 
appeal was pending at the Court the veteran pursued the 
current appeal involving the same issues.  

For reasons which will be explained in greater detail below, 
the Board is denying the veteran's current appeal on the 
basis of the veteran's willful failure to report for 
necessary VA examination.  See 38 C.F.R. § 3.655 (2004).

The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
[codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)] redefined VA's obligations with respect to its duties 
to notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004)].  The VCAA and 
its implementing regulations are applicable to the claims now 
before the Board.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

The former statutory concept of a well grounded claim, 38 
U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA. The current standard of review is as follows.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim. See 38 
U.S.C.A. §§ 5102, 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In January 2003, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records or other records from Federal 
agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The RO also indicated that it was still the 
veteran's responsibility to support his claims with 
appropriate evidence and provided him with information 
relevant to how to submit any evidence he wished considered 
in connection with his claims.  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).In this case, the veteran filed the 
current claim for an increased rating for PTSD and for 
entitlement to TDIU in November 2002, after the enactment of 
the VCAA.  The RO's initial decision was issued in March 
2003, after the veteran had been provided notice of the VCAA 
provisions in January 2003.

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in March 2003, prior to the expiration 
of the one-year period following the January 2003 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate. The recently enacted Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

In the January 2003 VCAA letter, the RO specifically advised 
the veteran that he may submit evidence such as a statement 
from his physician, containing physical and clinical 
findings, and the dates of examinations and tests, showing 
that his service-connected disabilities, to include PTSD, had 
increased in severity.  The veteran was also advised that he 
could submit statements from other individuals who were able 
to describe, from their knowledge and personal observations, 
in what manner his disability has become worse.  Thereafter, 
the veteran did not identify or submit any additional 
evidence for consideration in connection with his claims.  

The March 2003 rating decision noted that the veteran had 
submitted a report from a private psychologist, Dr. C., dated 
in November 2002, in connection with his claim.  The RO 
advised the veteran that the report was not adequate for 
rating purposes and that he did not report for a scheduled VA 
examination.  The evaluation of the veteran's PTSD was 
continued as 50 percent disabling.  The veteran was also 
informed that entitlement to a TDIU was denied as the veteran 
had not been found unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  

The statement of the case (SOC) issued in April 2003 included 
reasons and bases for the denial of the veteran's increased 
rating claim and TDIU claim.  The statement of the case 
reiterated that Dr. C.'s report was not a complete mental 
examination and the veteran failed to report for a VA mental 
status examination.  Additionally, since the veteran had 
applied for a TDIU, he had been scheduled for a VA 
examination to fully evaluate his service-connected 
disabilities and how they affect his ability to be gainfully 
employed, but he failed to report.  The veteran was 
specifically informed that, pursuant to 38 C.F.R. § 3.655, 
when an evaluation cannot be determined without a current VA 
examination, and the claimant, without good cause, fails to 
report for such examination, or reexamination, when it 
pertains to a claim for increase, the claim shall be denied.   

Specific to his claim for a TDIU rating, the veteran was 
advised in the SOC that 
Dr. C.'s report and the medical evidence submitted in regard 
to his service -connected hearing loss disability was 
insufficient.  He was informed that he either needed to 
attend VA examinations or submit medical evidence from a 
private physician that described the extent of functional 
impairment due to his service-connected disabilities and how 
that impairment impacts on physical and sedentary employment.  

In January 2004, the RO again sent a letter to the veteran 
concerning VA's duties to notify and assist.  The veteran was 
further advised that, to establish entitlement to an 
increased evaluation for his service-connected PTSD 
disability, the evidence must show that his service-connected 
condition had become worse.  The letter also notified the 
veteran that the criteria for TDIU must be supported by 
medical evidence.  The veteran was advised that the RO needed 
to review medical evidence for recent treatment for all his 
service-connected disabilities.   

Thereafter, in February 2004 and April 2004 the veteran 
submitted reports from a private clinical psychologist, Dr. 
G.  Also added to the claims file was a letter from a former 
employer, C&C, and records from the Grand Island, Nebraska, 
VA Medical Center, dated form December 2002 to June 2004.  
Supplemental statements of the case issued in January 2004 
and June 2004 addressed the additionally submitted evidence.  
Specifically, the veteran was advised that while the letter 
from C&C showed that he could not work at that particular 
job, there was no indication the veteran could not secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  Also, Dr. G.'s reports were 
considered.  The RO found that, based on such reports, a 
rating in excess of 50 percent was not warranted.  The 
veteran was also advised that his PTSD and TDIU claims 
continued to be denied since he had failed to report for 
scheduled VA examinations. 

The veteran was afforded an additional opportunity to submit 
evidence and argument in support of his claims.  He was given 
an opportunity to request a personal hearing in connection 
with this appeal, but he chose not to do so.  

Based on the nature of the information provided to the 
veteran, and the fact that VA also provided the veteran with 
time to respond to each of the above letters and documents, 
the Board concludes that the veteran has been afforded 
appropriate notice under the VCAA in connection with this 
appeal.  

Duty to assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  See 38 
U.S.C.A.§ 5103A.  As indicated above, the veteran's VA claims 
folder includes a November 2002 report from Dr. C., February 
2004 and April 2004 reports from Dr. G., and VA treatment 
records from August 2001 to June 2004 from the Grand Island 
VA Medical Center.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  In this case the veteran was scheduled for 
VA examinations, to include a mental status examination, in 
February 2003.  He failed to report for such examinations, 
evidently on advice from his attorney.  [In a February 2003 
letter, dated prior to the veteran's scheduled VA 
examinations, the veteran's attorney indicated that the 
private medical evidence of record was sufficient to evaluate 
the veteran's claims and that the attempt to obtain an 
additional examination was "arbitrary and capricious."]  
The veteran's failure to report for VA examination will be 
discussed more fully in the Board's analysis below. 

The Board concludes that, in light of the veteran's 
disinclination to fully cooperate with the process, that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that any 
further attempts to assist the veteran in developing his 
claims would result in needless delay, and are thus 
unwarranted.

Under the circumstances presented in this case, "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).   The matter of the 
veteran's failure to report for VA examination will be 
addressed in the analysis below. 

Analysis

Relevant law and regulations

As noted above, the VCAA and its implementing regulations 
provide that the assistance provided by VA shall include 
obtaining a medical examination or opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Where there is an original compensation claim or a claim for 
increase submitted by a veteran, but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) (2004).  Provided that 
it is otherwise adequate for rating purposes, any hospital 
repot or any examination report from any government or 
private institution may be accepted for rating a claim 
without further examination.  38 C.F.R. § 3.326(b).  Provided 
that it is otherwise adequate for rating purposes, a 
statement from a private physician may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(c).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with a claim for increase and entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655; see also Engelke v. Gober, 10 
Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992).  In Hyson v. Brown, 5 Vet. App. 262, 265 
(1993), the Court pointed out that VA must show that the 
veteran lacked "adequate reason" [see 38 C.F.R. § 3.158(b)]  
or "good cause" [see 3.655] for failing to report for a 
scheduled examination.  

Discussion

The record on appeal shows that the veteran applied for an 
increased rating for his service-connected PTSD and 
entitlement to a TDIU rating in November 2002.  
[The Board notes that a TDIU claim is generally considered a 
claim for increase.  See generally Hurd v. West, 13 Vet. App. 
449 (2000); VAOPGCPREC 6-96 (August 16, 1996), published at 
61 Fed. Reg. 66,749 (1996).]  The RO scheduled the veteran 
for VA examinations in February 2003.  The purpose of such 
examinations were to assess the current severity of the 
veteran's PTSD symptomatology as well as determine whether 
his service-connected disabilities, to include PTSD, render 
him unemployable.  The veteran failed to report for such 
scheduled VA examinations.  It is apparent that he did so on 
advice from his attorney.  

For reasons expressed below, the Board is denying the 
veteran's increased rating and TDIU claims under the 
provisions of 38 C.F.R. § 3.655 (2003), due to his willful 
failure without good cause to report for VA examination which 
was necessary to establish his entitlement to the increased 
VA benefits sought. 

As an initial matter, it is abundantly clear that the veteran 
deliberately has failed to cooperate with VA.  In a February 
2003 letter, dated prior to the  scheduled VA examinations, 
the veteran's attorney argued that the medical evidence of 
record was sufficient to evaluate the veteran's claims. There 
is no indication in the February 2003 letter from the 
veteran's attorney, or is there any additional statement from 
the veteran himself, indicating that the veteran otherwise 
had adequate reason or good cause to fail to report to his 
scheduled VA examinations.  It appears that he bases his 
refusal to report for VA examination exclusively on his 
belief that the record was already adequate to render an 
informed decision.
  
The veteran's attorney advised the RO by letter in February 
2003 that the veteran would not report for the scheduled VA 
examinations.  The arguments presented by the attorney are 
essentially (1) the private medical reports already of record 
are "sufficient for rating purposes"; and, (2) the 
scheduling of the VA compensation examinations are 
"arbitrary and capricious."  The Board does not find these 
arguments, which amount to the same thing, to be persuasive.

The veteran's attorney referred to VA regulation, namely when 
a private examination may be accepted for rating purposes [38 
C.F.R. § 3.326] and when re-examination should not be 
requested if solely to confirm evidence listed in 38 C.F.R. § 
3.326(c) that is otherwise adequate for rating [M21-1, Part 
VI, Ch. 1, Para. 1.13(a)].  

With respect to the argument that the medical evidence 
already of record is adequate to adjudicate the veteran's 
increased rating and TDIU claims, determining the adequacy of 
the evidence is not the responsibility of the claimant; it is 
the responsibility of VA.  See 38 C.F.R. §§ 3.159, 3.655 
(2004).  In this case, in carrying out this responsibility, 
RO adjudicators determined that the evidence of record was 
insufficient to support a fully informed decision on the 
merits of the veteran's claims and thus attempted to obtain 
more pertinent evidence by scheduling the veteran for an 
examination.

In the statement of the case issued in April 2003, the 
veteran was advised that, under 38 C.F.R. § 3.159(c)(4)(i), 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
The veteran was also specifically advised of the provisions 
of 38 C.F.R. § 3.655, namely that when a veteran fails to 
report for a VA examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Furthermore, 
in the reasons and bases section of the statement of the 
case, the RO found that the medical evidence of record, 
namely Dr. C.'s November 2002 report, was not adequate for 
rating the veteran's service-connected PTSD.  Also, the RO 
found that Dr. C.'s report, as well as a November 2002 
audiological evaluation from Dr. F., were inadequate for 
determining whether the veteran was entitled to a TDIU rating 
because these reports did not sufficiently address the 
veteran's service-connected PTSD or his service-connected 
hearing loss and tinnitus, respectively.  Therefore, the RO 
determined that VA examinations were necessary, under 
38 C.F.R. § 3.159(c)(4)(i), to adequately rate the veteran's 
service-connected disabilities, to include PTSD.  

The Board finds that the medical evidence of record 
pertaining to the current severity of the veteran's PTSD and 
thus whether he is entitled to a TDIU rating (since PTSD is 
his primary service-connected disability) is not adequate for 
rating purposes and that the RO's decision to schedule VA 
examinations was correct.  Under 38 C.F.R. § 3.326, VA is 
clearly authorized to order new examinations if the medical 
evidence then of record does not fully address the extent of 
impairment of a disability, and particularly when the veteran 
claims that his disability is more severely disabling than 
currently rated.  This is precisely the case here.  Indeed, 
as discussed above the veteran did not even wait for his 
previous appeal to be resolved by the Court before filing new 
claims for an increased rating for PTSD and TDIU.  

The private medical reports of record indeed include comments 
pertinent to the veteran's PTSD symptomatology and how it may 
affect his employment.  However, the Board finds that the RO 
was correct under the law to conclude that additional up-to-
date medical examination findings were necessary to evaluate 
the veteran's PTSD and how all service-connected disabilities 
(PTSD, hearing loss and tinnitus) impact the veteran's 
ability to secure and follow a substantially gainful 
occupation.  Numerous Court decisions make it abundantly 
clear that sufficiently detailed, recent medical evidence 
must be obtained to fairly rate veterans' disabilities.  See, 
e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [VA's 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination].

The purpose of the VA examinations scheduled in February 2003 
was to evaluate the current severity of the veteran's 
service-connected disabilities, to include PTSD.  At the time 
such evaluations were scheduled, the principal evidence 
submitted in connection with the veteran's claims was Dr. 
C.'s report.  The Board observes that Dr. C.'s report did not 
describe a complete mental examination of the veteran, did 
not cite to supporting symptomatology in labeling the veteran 
as "emotionally disturbed, severely angry, and perhaps 
fearful," and failed to distinguish between the veteran's 
PTSD symptomatology and manifestations associated with any 
other diagnosed psychiatric disorder (a May 2001 evaluation 
of the veteran by Dr. C. also noted a diagnosis of adjustment 
disorder).  

Additionally, evidence submitted by the veteran does not 
adequately address the criteria found in the General Rating 
Formula for Mental Disorders, to include an assessment of the 
veteran's occupational and social impairment and such 
accompanying symptoms.  See 38 C.F.R. § 4.130.  The Board 
also observes that the evidence of record fails to fully 
discuss how any functional impairment due to the veteran's 
service-connected disabilities impacts on physical and 
sedentary employment.  Furthermore, since there appears to be 
ambiguity between 
Dr. C.'s report and a later report from Dr. G. regarding the 
veteran's symptoms and diagnoses, a VA examination was 
necessary to accurately assess the appropriate psychiatric 
diagnoses, as well as any symptoms attributable to such 
diagnoses, and the impact of the veteran's service-connected 
disabilities on his ability to secure and follow a 
substantially gainful occupation.

Based on these gaps and ambiguities in the record, the RO 
correctly found that the medical evidence submitted by and on 
behalf of the veteran did not address these matters in 
sufficient detail for an informed decision to be made.  The 
RO's determination that VA examination of the veteran was 
necessary to render a decision on the increased rating and 
TDIU claim was fully within its legal prerogative.  See 
38 C.F.R. §§ 3.159, 3.326 and 3.655 (2004).  In short, the 
Board finds the RO's decision that VA examinations were 
necessary for the proper adjudication of the veteran's claims 
to be reasonable and supported by the state of the record.    

Furthermore, the legal authority cited by the veteran's 
attorney does not mandate the outcome he seeks, that is, 
avoidance of VA examination.  On the contrary, the Board 
finds the authority cited by the attorney to be fully 
supportive of the RO's decision, as these criteria clearly 
contemplate the scheduling of a new examination in a case 
like this one where it is alleged that a service-connected 
disability is more disabling than currently evaluated.

The Board again observes that the case law of the Court is 
fully supportive of the RO's decision to schedule a new VA 
examination in this case.  In a long line of cases, the Court 
has stated that where the record does not adequately reveal 
the current state of the claimant's disability, fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no medical evidence which adequately addresses level of 
impairment of the disability since the previous examination.  
See e.g. Allday v. Brown, 7 Vet. App. 517, 526-27 (1995); 
Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The facts in this 
case are precisely on point with the Court's case law in that 
the veteran has claimed over the course of this appeal that 
his disability is more severely disabling than currently 
rated and as such, he is entitled to a TDIU rating.  The 
veteran's own contentions require additional medical 
examination to address the level of impairment.

The attorney also stated that the RO's attempt to obtain an 
additional examination was "arbitrary and capricious."  The 
attorney did not explain what was the legal basis was for the 
purported "arbitrary and capricious" standard he has set 
forth, and in fact there is no legal basis.  In essence, this 
argument amounts to a reiteration of the previously-discussed 
contention that the evidence already of record in February 
2003 was adequate for rating purposes and that VA examination 
was therefore not necessary.  

The Board additionally observes that the veteran's attorney's 
transcription of various law and regulations, preceded and 
followed by bare statements that the scheduled examination 
was "arbitrary and capricious," hardly amounts to a cogent 
reason for refusal to attend the scheduled examination.  None 
of the transcribed material refers to an "arbitrary and 
capricious" standard, and the attorney has cited to no such 
standard in the law.  [The Board observes that 38 U.S.C. § 
7261(a), not cited by the attorney, does refer to such a 
standard, but it is applied by the Court, not the Board.]  
The veteran's attorney did not explain how and why scheduling 
an examination was "arbitrary and capricious" and what 
bearing this had on the veteran's refusal to cooperate with 
VA.  In short, the veteran's reliance on a self-imposed, 
extralegal "arbitrary and capricious" standard in refusing 
to report for VA examination is inappropriate and meritless.

It is clear that the veteran has no good cause or adequate 
reason for his failure to report for the VA compensation 
examinations scheduled in connection with his claims.  Cf. 
Hyson, supra.  Indeed, the veteran has declined to report for 
VA examination, apparently on the advice of his attorney.

It is apparent that the veteran has thwarted VA's attempts to 
assist him in adjudicating these claims.  The conclusion 
therefore may be drawn that the veteran is attempting to 
limit the evidence the RO could consider to that selected and 
provided by the veteran himself and his attorney.  The Board 
observes that the situation in this case is similar to that 
in Wood v. Derwinski, 1 Vet. App. 190 (1991).  In that case, 
as here, the veteran argued that the evidence of record, 
although incomplete in part because of his own unwillingness 
to cooperate with the efforts of VA to develop his case, was 
sufficient to support a grant.  The Court stated "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood, 1 Vet. 
App. at 193.

The Board finds that the fact pattern presented in this case 
is also quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court.  See 
Bethea v. Derwinski, 252, 254 (1992) [a non-precedential 
Court decision may be cited "for any persuasiveness or 
reasoning it contains"].

In Maged v. West, U.S. Vet. App. No. 97-1517 (January 8, 
1999), the claimant refused to report for VA examination.  
The Court characterized the appellant's behavior as actively 
thwarting attempts by the VA to obtain the necessary medical 
evidence to adjudicate his claim.  See Maged, slip opinion at 
16-17.  The Court then held that the appellant had not shown 
good cause for his refusal to attend a VA examination and 
affirmed the Board's denial of service connection.  Of 
particular interest in light of this case is the following 
quote: "By demanding the right to approve or disapprove any 
medical evidence before it is entered into his record, the 
appellant has attempted to manipulate the evidence in his 
favor."  See Maged, slip op. at 17-18.

Throughout the entire course of this appeal, beginning with 
the attorney's expressly indicated notice that the veteran 
would disregard the RO's attempt to schedule him for a VA 
examination in February 2003, there has been no communication 
from either the veteran or his attorney indicating any change 
in their posture.

As indicated previously, where the claimant fails to report 
without good cause for a VA examination scheduled in 
connection with an increased rating claim, such claim is 
denied under 38 C.F.R. § 3.655.  As such, the Board finds 
that the veteran's claims for an increased rating for PTSD 
and entitlement to a TDIU rating are denied as a matter of 
law.  See 38 C.F.R. § 3.655 (2004).

Additional comment

The Board is aware of due process concerns which may arise in 
connection with cases, such as this, in which a claim is 
being denied based on failure to adhere to VA regulations 
rather than the Board considering the evidentiary merits of 
the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 
(1996).  In this case, however, for the reasons stated below, 
the Board believes that any due process concerns have been 
satisfied.

The Board observes that the RO denied the veteran's claims on 
the basis that the veteran failed to report for scheduled VA 
examinations in the March 2003 rating decision, the April 
2003 statement of the case, and the June 2004 supplemental 
statement of the case.  The veteran was informed by the RO of 
the consequences of his failure to report for VA examination.  
As noted above, the veteran was clearly advised of 38 C.F.R. 
§ 3.655 and that his claims were denied on the basis that he 
failed to report for scheduled VA examinations without good 
cause. 

As stated above, the veteran has been represented in this 
matter, and through his attorney he has specifically advised 
VA of his intention not to report for VA examinations.  
Review of the correspondence case makes it clear that the 
veteran, through his counsel, was made fully aware of the 
applicable regulations governing a claimant's obligation to 
report for a scheduled VA examinations and to otherwise 
cooperate in the adjudication of his claims.  The Board 
therefore finds no due process concerns in the denial of the 
veteran's claims.

Conclusion

In short, the veteran has chosen to make himself unavailable 
for VA examinations.  That is his choice and he must bear the 
adverse consequences of such action, namely denial of his 
claims under the provisions of 38 C.F.R. § 3.655.  In the 
opinion of the Board, further action without response or 
assistance from the veteran constitutes a waste of limited 
government resources and more pointedly, to a delay in the 
proper and timely consideration of other veterans' claims.  
See e.g. Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  The 
situation here is of special concern because the identical 
issues were very recently adjudicated by the Court in Judge 
Kasold's Memorandum Decision.  

The claim is denied under 38 C.F.R. § 3.655 for reasons 
stated above.


ORDER


Entitlement to an increased rating in excess of 50 percent 
for service-connected PTSD is denied.

Entitlement to TDIU is denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



